Exhibit 99.1 MATERIAL CHANGE REPORT 1. Name and Address of Reporting Issuer: Canetic Resources Trust (the "Trust") 1900, 255 - 5th Avenue S.W. Calgary, AlbertaT2P 3G6 2. Date of Material Change: August 2, 2006 3. News Release A press release disclosing the nature and substance of the material change was issued on August 2, 2006 through the facilities of CCN Matthews and Canada Newswire. 4. Summary of Material Change: On August 2, 2006, Canetic Resources Inc. ("Canetic") entered into a purchase and sale agreement (the "Acquisition Agreement"), as well as certain related agreements, with a privately owned U.S. based oil and gas company and certain of its affiliates (collectively, the "Vendors"), which provide for the acquisition (the "Acquisition") of certain petroleum and natural gas properties and related assets (the "Hoadley and B.C. Asssets"), through a series of steps which include the acquisition of the shares (the "Shares") of two holding companies (the "Holding Companies"), the material assets of which are interests in two partnerships which hold the Hoadley and B.C. Assets and the subsequent distribution of the Hoadley and B.C. Assets to Canetic out of such partnerships, for a purchase price (the "Purchase Price") of $930 million, subject to customary closing adjustments.The Acquisition is expected to close by the end of August 2006 or such other date as Canetic and the Vendors may agree, and will have an effective date of June 1, 2006.Canetic has paid a $50 million deposit (the "Deposit") to the Vendors in connection with the Acquisition. 5. Full Description of Material Change: Overview On August 2, 2006, Canetic entered into the Acquisition Agreement, as well as certain related agreements, with the Vendors, which provide for the indirect acquisition of the Hoadley and B.C. Assets, through a series of steps which include the acquisition of the Shares of the Holding Companies, the material assets of which are interests in two partnerships which hold the Hoadley and B.C. Assets and the subsequent distribution of the Hoadley and B.C. Assets to Canetic out of such partnerships, for a Purchase Price of $930 million, subject to customary closing adjustments. The Acquisition is expected to close by the end of August 2006, or such other date as Canetic and the Vendors may agree, and will have an effective date of June 1, 2006. Canetic has paid the $50 million Deposit to the Vendors in connection with the Acquisition. Canetic is currently conducting due diligence (including title reviews) in respect of the Hoadley and B.C. Assets. Hoadley and B.C. Assets The Hoadley and B.C. Assets consist of oil, natural gas and natural gas liquids ("NGL") assets located in Alberta and northeastern British Columbia with production weighted approximately 86% natural gas and 14% light oil and NGL, which as at July 1, 2006 were producing approximately 81 million cubic feet ("mmcf") of natural gas equivalent per day (13,500 barrel of oil equivalent per day "boe/d"), before deduction of royalties owed to others (comprised of approximately 70.0 mmcf/d of natural gas and 1,830 barrels per day "bbls/d" of oil and NGL). Approximately 80% of the production from the properties is currently operated by the Vendors.Management of Canetic believes that the Hoadley and B.C. Assets offer numerous low risk infill and development drilling locations and optimization opportunities to enhance production and reserves. The Hoadley and B.C. Assets are estimated by AJM Petroleum Consultants ("AJM") to have approximately 53.3 million barrel of oil equivalent ("boe") of proved plus probable reserves effective April 1, 2006. Canetic has estimated that the Hoadley and B.C. Assets have approximately 40.1 million boe of proved plus probable reserves effective July 1, 2006. AJM's estimates are approximately 24% higher than Canetic's internal estimates when mechanically updated to July 1, 2006. Included in the Hoadley and B.C. Assets are approximately 333,600 gross (230,000 net) acres of undeveloped land at an average 69% working interest. A boe is determined by converting a volume of natural gas to barrels using the ratio of six thousand cubic feet ("mcf") to one barrel.
